.Markowitz, J. P.
(concurring). The circumstances leading to plaintiff’s injuries shown by her testimony and the police record did not justify a finding that defendant should have reasonably anticipated that the consequences complained of by plaintiff would result from defendant’s negligent act (Dunn v. State of New York, 29 N Y 2d 313, 318; Cartee v. Saks Fifth Ave., 277 App. Div. 606, 609-610, affd. 303 N. Y. 832; Tirado v. Lubarsky, 49 Misc 2d 543, affd. 52 Misc 2d 527; Levin v. Eleto Realty Corp., 160 Misc. 141, revg. 157 Misc. 180; see, also, McLeod v. Grant County School Dist. No. 128, 42 Wn. 2d 316; Saugerties Bank v. Delaware and Hudson Co., 236 N. Y. 425, 430; Luce v. Hartman, 6 N Y 2d 786).
In this posture of the record, I concur in the result reached by this court.
Street and Lupia wo, JJ., concur in Per Curiam opinion; Markowitz, J. P., concurs in memorandum.
Judgment reversed, etc.